Citation Nr: 0839118	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO. 03-30 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO&IC) in 
Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from January 1979 to 
December 1981 and from May 1982 to July 1990. 

In July 2006, the veteran had a video conference with the 
Veterans Law Judge whose name appears at the end of this 
decision.

In January 2007, the Board of Veterans' Appeals (Board) 
remanded the case for further development. Following the 
requested development, the VA Appeals Management Center 
in Washington, D.C. confirmed and continued the denial of 
entitlement to service connection for bilateral hearing 
loss disability. Thereafter, the case was returned to the 
Board for further appellate action.


FINDING OF FACT

The veteran's hearing loss existed prior to service, and 
there is no competent evidence of record that it 
underwent any increase in service beyond the natural 
progress of the disease.


CONCLUSION OF LAW

A hearing loss is not the result of disease or injury 
incurred in or aggravated by service, and a sensorineural 
hearing loss may not be presumed to have been so incurred 
. 38 U.S.C.A. § 1111, 1131, 1153, 5103, 5103A (West 2002 
and Supp. 2007); 38 C.F.R. § 3.159, 3.303, 3.304(b), 
3.306(a), 3.307, 3.309, 3.385 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development 
of his claim of entitlement to service connection for 
hearing loss disability. 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159. After reviewing the record, the Board 
finds that VA has met that duty.

The RO received the veteran's claim for service 
connection in July 2002, and there is no issue as to 
providing an appropriate application form or completeness 
of the application. Following the receipt of that 
application, VA notified the veteran of the information 
and evidence necessary to substantiate and complete the 
claim, including the evidence to be provided by the 
veteran, and notice of the evidence VA would attempt to 
obtain. VA informed the veteran that in order to 
establish service connection the evidence had to show (1) 
the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and 
any injury or disease during service. See Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  VA also notified the 
veteran of the manner in which it determined disability 
ratings and effective dates, should service connection be 
granted. 

VA then fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate his claim. After notice was provided to him, 
he was afforded a meaningful opportunity to participate 
in the adjudication of the claim. He was provided the 
opportunity to present pertinent evidence and testimony; 
however, he reported that he had no further information 
or evidence to submit in support of his claim. In sum, 
there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the 
fairness of this adjudication. Accordingly, the Board 
will proceed to the merits of the appeal.

Analysis

The veteran contends that his hearing loss disability is 
primarily the result of noise exposure in service and 
that service connection is, therefore, warranted. After 
reviewing the record, however, the Board finds that the 
veteran's hearing loss disability existed prior to his 
entry in service and that it went no increase in the 
underlying pathology during service.  Further there is no 
competent evidence that a sensorineural hearing loss was 
compensably disabling within one year of separation from 
active duty.  Therefore, even if he did experience 
acoustic trauma in service, there is no basis for service 
connection.  Accordingly, the appeal is denied.

Service connection may be granted for disability or 
injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1131. 

Every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for 
service, except for defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or when clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment. 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b). 

A preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during 
such service, unless there is a finding that the increase 
in disability is due to the natural progress of the 
disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 
Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying condition, 
as contrasted to symptoms, is worsened. Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991). 

A sensorineural hearing loss will be presumed to have 
been incurred in service if it had become manifest to a 
degree of ten percent or more within one year of the 
veteran's separation from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability for VA 
purposes, when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385. The failure to 
meet these criteria at the time of a veteran's separation 
from active service is not necessarily a bar to service 
connection for hearing loss disability. A veteran may 
nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to service. 38 C.F.R. 
§ 3.303(d); see Hensley v. Brown, 5 Vet. App. 155, 159-60 
(1993).

During the veteran's November 1978 examination, prior to 
his first period of active duty, it was noted that the 
veteran had a high frequency hearing loss which existed 
prior to service. Audiologic testing revealed the 
following pure tone thresholds, in decibels at the 
indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
35
45
LEFT
5
5
20
30
50

Although speech audiometry was not performed, the 
audiologic testing verified that the veteran entered 
service with hearing loss disability at 4000 hertz, as 
defined by VA.  38 C.F.R. § 3.385.  The examiner 
recognized the veteran's pre-service hearing loss 
disability, by assigning him a numerical designation of 2 
under H on the veteran's physical profile, i.e., PULHES 
(PULHES is the six categories into which a physical 
profile is divided. The P stands for physical capacity or 
stamina; the U for upper extremities; the L for lower 
extremities; the H for hearing and ear; the E for eyes; 
and the S stands for psychiatric). The number 2 indicates 
that the veteran had a hearing defect which could impose 
some limitations on classification and assignment. 
McIntosh v. Brown, 4 Vet. App. 553, 555 (1993). Thus, he 
is not presumed to have been in sound condition with 
respect to his hearing acuity at enlistment.

Despite the foregoing findings, the veteran did not 
demonstrate any increase in his pre-existing hearing loss 
during his first period of active duty. In fact, at the 
time of his service separation examination in September 
1981, his puretone thresholds were all 10 decibels or 
less at the relevant frequencies and he was assigned a 
numerical designation of 1 under H on PULHES. The number 
1 indicates that he possessed a high level of medical 
fitness and that, consequently, he was medically fit for 
any military assignment. Odiorne v. Principi, 3 Vet. App. 
456, 457 (1992).

The record also shows, however, that during his April 
1982 reenlistment examination, the veteran again 
demonstrated hearing loss disability at 4000 hertz, as 
defined by VA. Audiologic testing revealed the following 
pure tone thresholds, in decibels at the indicated hertz 
levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
25
40
LEFT
0
0
10
25
40

During his second period of active duty, the veteran was 
tested extensively to determine his level of hearing 
acuity. Although his puretone thresholds were primarily 
below 25 decibels from 500 through 2000 hertz, those at 
4000 hertz were generally between 40 and 50 decibels, 
bilaterally. Prior to December 1988, the veteran's 
puretone thresholds were generally between 25 and 35, 
bilaterally; however, from December 1988 through his 
service discharge examination in 1990, he demonstrated a 
puretone threshold of 40 decibels at 3000 hertz in the 
left ear. Despite those findings, the preponderance of 
the evidence showed that there had been no significant 
threshold shift in his hearing acuity, and he was 
medically cleared for discharge.

Since service, no evidence has shown that a sensorineural 
hearing loss was compensably disabling within a year of 
the appellant's separation from active duty.  The veteran 
has been examined by VA on several occasions, 
October 2002, November 2005, and May 2008, to determine 
the etiology of his hearing loss disability. The puretone 
thresholds at 4000 hertz were generally from 50 to 55 
decibels, bilaterally, while those at 3000 hertz 
generally ranged from 40 to 45 decibels, also 
bilaterally. His puretone thresholds from 500 through 
2000 hertz remained no higher than 25 decibels.

During his video conference with the undersigned Veterans 
Law Judge, the veteran testified that his pre-service 
hearing loss was aggravated in-service by noise exposure 
as an engineer and anti-tank gunner.  He acknowledged, 
however, that no doctor had ever informed him of a 
relationship between his hearing loss and service.  
Indeed, the totality of the competent evidence on file is 
against such a relationship.  In fact, following a review 
of the record, the May 2008 VA examiner found little 
change in the veteran's hearing sensitivity from the time 
of his service entrance examination in November 1978 
through the May 2008 test results. Therefore, he 
concluded that the it was less likely than not that the 
veteran's military service had created or exacerbated his 
hearing loss disability. 

The only reports to the contrary come from the veteran. 
As a layman, however, he is only qualified to report on 
matters which are capable of lay observation. He is not 
qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability. 38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992). Therefore, his opinion, 
without more, cannot be considered competent evidence of 
service connection. Absent such evidence, service 
connection for hearing loss disability is not warranted. 
Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for bilateral hearing 
loss disability is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


